DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Claims 8-18, 20, and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.  Election was made in the reply filed on 03/08/2021.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,311,209. Although the claims at issue are not identical, they are not patentably distinct from each other because this instant pending application includes similar limitations from those found in U.S. Patent No. 10,311,209, including part of the allowable subject matter found in U.S. Patent No. 10,311,209. This instant pending application claims a device for providing improved drug dosing advice to a patient, comprising: an evaluation and interpretation facility comprising a processor for executing a program, a memory for storing a program to be executed by the processor, a display for displaying data and instructions to the user, a human interface for entering data, and instructions stored on the memory as part of the program such that when the program is executed by the processor, the processor causes the evaluation and interpretation facility to: determine a first expected dose of the drug; determine a first actually administered dose of the drug, determine whether the first actually administered dose differs from a first expected dose of the drug, determine a second expected dose of the drug; .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “determine a first expected dose of the drug; determine a first actually administered dose of the drug, determine whether the first actually administered dose differs from a first expected dose of the drug, determine a second expected dose of the drug; determine a second actually administered dose of the drug, determine whether the second actually administered dose differs 

Claim 19 recites “determining, by the processor, if the actually administered first dose differs from an expected first dose; …and determining, by the processor, if the actually administered second dose differs from an expected second dose; wherein if the actually administered first dose differs from the expected first dose and the actually administered second dose differs from the expected second dose, then the processor defines a third expected dose using the first actually administered dose and the second actually administered dose.”  It is unclear whether the a third dose is defined as it is unclear whether the first actually administered dose was determined to differ from the first expected dose and the second actually administered dose was determined to differ from the second expected dose.  The claim language involves optionally recited steps and should be amended to recite positively recited steps by removing the term “if” and rewriting the claim to positively recite the steps leading up to defining the third expected dose..

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 1-7 (Group I) are drawn to a device for providing improved drug dosing advice to a patient, comprising: an evaluation and interpretation facility comprising a processor for executing a program, a memory for storing a program to be executed by the processor, a display for displaying data and instructions to the user, a human interface for entering data, and instructions stored on the memory as part of the program such that when the program is executed by the processor, the processor causes the evaluation and interpretation facility to: determine a first expected dose of the drug; determine a first actually administered dose of the drug, determine whether the first actually administered dose differs from a first expected dose of the drug, determine a second expected dose of the drug; determine a second actually administered dose of the drug, determine whether the second actually administered dose differs from a second expected dose, and calculate a third expected dose on the basis of the first actually administered dose and the second actually administered dose when the first actually administered dose is determined to differ from the first expected dose and the second actually administered dose is determined to differ from the second expected dose, which is within the four statutory categories (i.e. apparatus).  Claim 19 (Group II) is drawn to a computer readable medium containing non-transitory instructions that when executed by a computer performs steps to provide instruction to a patient, the steps comprising: receiving, by a processor of the computer, an indication of a first dose actually administered; determining, by the processor, if the actually administered first dose differs from an expected first dose; receiving, by the processor, an indication of a second dose actually administered; and determining, by the processor, if the actually administered second dose differs from an expected second dose; wherein if the actually administered first dose differs from the expected first dose and the actually administered second dose differs from the expected second dose, then the processor defines a third expected dose using the first actually administered dose and the second actually administered dose, which is within the four statutory categories (i.e. manufacture)

Claims 1-7 (Group I) involve abstract steps, outlined in bold, of a device for providing improved drug dosing advice to a patient, comprising: an evaluation and interpretation facility comprising a processor for executing a program, a memory for storing a program to be executed by the processor, a display for displaying data and instructions to the user, a human interface for entering data, and instructions stored on the memory as part of the program such that when the program is executed by the processor, the processor causes the evaluation and interpretation facility to: determine a first expected dose of the drug; determine a first actually administered dose of the drug, determine whether the first actually administered dose differs from a first expected dose of the drug, determine a second expected dose of the drug; determine a second actually administered dose of the drug, determine whether the second actually administered dose differs from a second expected dose, and calculate a third expected dose on the basis of the first actually administered dose and the second actually administered dose when the first actually administered dose is determined to differ from the first expected dose and the second actually administered dose is determined to differ from the second expected dose. Claim 19 (Group II) involve abstract steps, outlined in bold, of  a computer readable medium containing non-transitory instructions that when executed by a computer performs steps to provide instruction to a patient, the steps comprising: receiving, by a processor of the computer, an indication of a first dose actually administered; determining, by the processor, if the actually administered first dose differs from an expected first dose; receiving, by the processor, an indication of a second dose actually administered; and determining, by the processor, if the actually administered second dose differs from an expected second dose; wherein if the actually administered first dose differs from the expected first dose and the actually administered second dose differs from the expected second dose, then the processor defines a third expected dose using the first actually administered dose and the second actually administered dose.  These steps are directed to the abstract idea of calculating a third expected dose based on the first and second dose differing from the first and second expected dose, which is covered under the categories of mental processes (concepts certain methods of organizing human activity (i.e. commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) because it involves providing dosing advice/instruction to a patient.  Accordingly, the claims recite and are directed to an abstract idea as outlined in the 2019 PEG.

Furthermore, the claims as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements or combination of elements other than those elements involved in the abstract idea in Claims 1-7 (Group I), outlined in italics, of a device for providing improved drug dosing advice to a patient, comprising: an evaluation and interpretation facility comprising a processor for executing a program, a memory for storing a program to be executed by the processor, a display for displaying data and instructions to the user, a human interface for entering data, and instructions stored on the memory as part of the program such that when the program is executed by the processor, the processor causes the evaluation and interpretation facility to: determine a first expected dose of the drug; determine a first actually administered dose of the drug, determine whether the first actually administered dose differs from a first expected dose of the drug, determine a second expected dose of the drug; determine a second actually administered dose of the drug, determine whether the second actually administered dose differs from a second expected dose, and calculate a third expected dose on the basis of the first actually administered dose and the second actually administered dose when the first actually administered dose is determined to differ from the first expected dose and the second actually administered dose is determined to differ from the second expected dose, and in Claim 19 (Group II), outlined in italics, of a computer readable medium containing non-transitory instructions that when executed by a computer performs steps to provide instruction to a patient, the steps comprising: receiving, by a processor of the computer, an indication of a first dose actually administered; determining, by the processor, if the actually administered first dose differs from an expected first dose; receiving, by the processor, an indication of a second dose actually administered; and determining, by the processor, if the actually administered second dose differs from an expected second dose; wherein if the actually administered first dose differs from the expected first dose and the actually administered second dose differs from the expected second dose, then the processor defines a third expected dose using the first actually administered dose and the second actually administered dose, amount to no more than the recitation of:  

adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer.  The following are examples of merely applying the instructions by reciting the computing structure as a tool to implement the claimed limitations, e.g. see MPEP 2106.05(f); 
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g. see Alice Corp. v. CLS Bank – similarly, a business method involving confirming medical coding accuracy using generic computer components such as a device/computer, processor, memory, display, and human interface;
Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, e.g. see Apple, Inc. v. Ameranth, Inc. – similarly, the current invention generates a third expected dose from first and second actual doses and sends the third expected dose to a display;
A process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer, e.g. see FairWarning IP, LLC v. Iatric Sys. – similarly, the current invention executes the claimed limitations more expediently solely due to the fact that they are executed on a general-purpose computer, as opposed to being done manually; 
Requiring the use of software to tailor information and provide it to the user on a generic computer, e.g. see Intellectual Ventures I LLC v. Capital One Bank – similarly, the current 
generally linking the abstract idea to a particular technological environment or field of use.  The following represent examples that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)):
Limiting the use of a particular formula for a particular purpose, because this limitation represents a mere token acquiescence to limiting the reach of the claim, e.g. see Parker v. Flook – similarly, the current invention merely limits the analysis of data to medical coding;
Specifying that the abstract idea be executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g. see FairWarning v. Iatric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer that includes memory, processors, automated system, control instructions, and user interface;
Limiting the abstract idea to medical coding data, because limiting application of the abstract idea to data involving medical coding comparisons is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.;
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application.  The following are examples of insignificant extrasolution activities (e.g. see MPEP 2106.05(g)):
Performing clinical tests on individuals to obtain input for an equation, e.g. see In re Grams – similarly, the current invention utilizes actual doses to obtain input for calculating the next expected dose;
Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, e.g. see OIP Technologies – similarly, the current invention 
Printing or downloading generated menus, e.g. see Ameranth – similarly, the present invention merely displays data and instructions to a user.
Limiting a database to XML tags, e.g. see Intellectual Ventures I LLC v. Erie Indem. Co. – similarly, the current invention merely limits the data to dosages;
Well-understood, routine, conventional activities previously known to the industry: 
The Specification expressly discloses that the additional elements are well-understood, routine, and conventional in nature: the following figure(s) and/or paragraph(s) of the Specification disclose that the additional elements outlined above comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. determine first expected dose, determine first actual dose, determine difference, determine second expected dose, determine second actual dose, determine difference, calculate third expected dose) that are abstract activities previously known to the pertinent industry (i.e. drug dosage calculations):

[13] A PDA 10 is shown in Fig. 1 for providing insulin dosing advice to a user.
PDA 10 includes a screen 12, a plurality of input devices/human interfaces 14 (which may
include screen 12), a processor (not shown), and memory (not shown). Examples of PD A's
are handheld computing devices made commercially available by Palm, Inc. and Handspring.
While the methods and programs described herein will be discussed as taking place through
the use of PDA 10, it should be appreciated that various devices capable of performing the
methods or executing the programs are envisioned as suitable alternatives to a PDA 10.

[14] PDA 10 is selectively connected to a desktop application such as a PC or a
printer. PDA 10 is additionally capable of downloading data to a web based server where the
data can be reviewed by a health care professional. The connections may be wired or
wireless.

[15] The memory of PDA 10 stores programs thereon which are executed by the
processor of PDA 10. The processor performs the functions of an evaluation and
interpretation facility for executing a program. The memory of PDA 10 also stores data used
by and/or retrieved by the programs. One such program is an interactive program for
dispensing insulin dosing regimen advice.

Court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives and transmits doses over a network;
Performing repetitive calculations, e.g. see Parker v. Flook, and/or Bancorp Services v. Sun Life – similarly, the current invention performs basic calculations (i.e. calculating expected doses) and does not impose meaningful limits on the scope of the claims;
Electronic recordkeeping, e.g. see Alice Corp v. CLS Bank – similarly, the current invention merely recites keeping records of expected and actually administered doses; 
Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the current invention recites storing doses, and retrieving the doses from storage;

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, applies the judicial exception with, or by use of, a particular machine, effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Their collective functions merely provides conventional computer implementation of calculating a third expected dose based on the first and second dose differing from the first and second expected dose.

Furthermore, dependent claims 2-7 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea and are not significantly more.  These claims involve 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Allen, III (US 4,731,726 A).

With regards to claim 1, Allen teaches a device for providing improved drug dosing advice to a patient (see at least figure 1, column 1, lines 53-55, line 60 – column 2, line 27, an apparatus for providing a simpler more reliable blood glucose monitoring system that uses patient data, physician prescription data, and blood glucose levels to generate an insulin dose value), comprising: an evaluation and interpretation facility comprising a processor for executing a program (see at least column 4, lines 51-53), a memory for storing a program to be executed by the processor (see at least column 4, lines 51-53, 58-60), a display for displaying data and instructions to the user (see at least figure 1, column 3, line 44), a human interface for entering data (see at least figure 1), and instructions stored on the memory as part of the program such that when the program is executed by the processor (see at least column 13, lines 4-6), the processor causes the evaluation and interpretation facility to: determine a first expected dose of the drug (see at least column 27, lines ; determine a first actually administered dose of the drug (see at least column 27, lines 13-23, actual amount taken), determine whether the first actually administered dose differs from a first expected dose of the drug (see at least column 27, lines 13-61, determining actual amount taken differs from amount actually prescribed), determine a second expected dose of the drug (see at least column 27, lines 21-23, insulin actually prescribed); determine a second actually administered dose of the drug (see at least column 27, lines 13-23, actual amount taken), determine whether the second actually administered dose differs from a second expected dose (see at least column 27, lines 13-61, determining actual amount taken differs from amount actually prescribed), and calculate a third expected dose on the basis of the first actually administered dose and the second actually administered dose when the first actually administered dose is determined to differ from the first expected dose and the second actually administered dose is determined to differ from the second expected dose (see at least column 26, line 51 – column 27, line 12, system changes base insulin dose based on patient actual doses that are different from recommended doses over last several days).

Claim 19 recites similar limitations and is rejected for the same reasons.

With regards to claim 2, Allen teaches the device of claim 1, wherein the evaluation and interpretation facility calculates the third expected dose by averaging the first actually administered dose and the second actually administered dose (see at least column 26, line 51 – column 27, line 12).

With regards to claim 3, Allen teaches the device of claim 1, wherein the evaluation and interpretation facility defines the third expected dose to be equal to the first expected dose if the first expected dose is equal to the actually administered first dose or if the second expected dose is equal to the actually administered second dose (see at least column 26, lines 7-15).

With regards to claim 4, Allen teaches the device of claim 1, wherein the evaluation and interpretation facility determines each of the first and second doses by utilizing previously determined differences between expected and actually administered doses (see at least column 26, line 51 – column 27, line 12).

With regards to claim 5, Allen teaches the device of claim 1, wherein the first expected dose is for a defined time on a first day, the second expected dose is for the defined time on a second day, and the third expected dose is for the defined time on a third day (see at least column 7, lines 1- 12, display prescribed dose for day, scheduled entry).

With regards to claim 6, Allen teaches the device of claim 1, wherein execution of the instructions by the processor further causes the evaluation and interpretation facility to calculate the third expected dose by: defining a value for a physiological condition as a normal value and defining a usual dose associated with the normal value of the physiological condition; receiving indications of a value of the physiological condition of the patient; determining if the value of the physiological condition of the patient is equal to the defined normal value; defining the usual dose as the first expected dose in response to the value of the physiological condition of the patient being equal to the defined normal value; and defining the first expected dose in response to the value of the physiological condition of the patient not being equal to the defined normal value by determining a given dose administered in the past when the value of the physiological condition was similarly not equal to the defined normal value and defining the first expected dose as equal to the given dose administered in the past (see at least column 19, line 58 – column 20, line 5).

With regards to claim 7, Allen teaches the device of claim 1, wherein execution of the instructions by the processor further causes the evaluation and interpretation facility to instruct the patient to either 1) agree to the administration of the third expected dose or 2) to disagree with the administration of the third expected dose and input a third actually administered dose (see at least column 26, line 59-63) .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Blomquist (US 2003/0160683 A1) which discloses a pump for delivering insulin to a user that uses a meal-bolus program module to deliver a meal bolus with an alarm for when the meal bolus is not delivered within a predetermined period of time.

Van Den Berghe, et al. (US 2005/0171503 A1) which discloses a blood glucose monitoring and intensive insulin therapy for an ICU that provides a control system that adapts the flow of insulin infusion based on insulin requirements calculated by blood glucose levels and clinical parameters.

C. Juhasz, B. Asztalos, B. Lerner and Z. Benyo, "AdASDiM: application of adaptive control technique to diabetic management," Proceedings of 16th Annual International Conference of the IEEE Engineering in Medicine and Biology Society, 1994, pp. 928-929 vol.2, doi: 10.1109/IEMBS.1994.415217 which describes the software implementation and related issues for the validation of a model reference adaptive system for simulation and optimization of insulin therapy in diabetics. The advisor, denoted AdASDiM, can operate with sparse (3-5 times a day) blood glucose measurements. Due to its adaptivity, it is able to handle the individual differences and changes in the carbohydrate metabolic systems of the patients. Also, the proposed scheme makes use of the knowledge of the time and quantity of future meals and insulin injections.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to JOSEPH BURGESS whose telephone number is (571)270-5547.  The Examiner can normally be reached on M-F 8-5.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, ROBERT MORGAN can be reached at (571)272-6773.

866)217-9197 (toll-free).

Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450

or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:

Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/JOSEPH D BURGESS/Primary Examiner, Art Unit 3626